DETAILED ACTION

This Office Action is in response to the application as originally filed on 07/30/2020. The detail office action to the pending claims 1-18 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 10/06/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

	Claim Objections
The following claims are objected to because of certain informalities, thus require appropriate correction: (The language to be added is underlined (“_”) and the language to be deleted contains either a strikethrough (“-”) or is enclosed by double brackets (“[[    ]]”).
Claim 1, lines 1-2, recites “N symbols”. The variable “N”, a quantity which is assumed to vary in value, is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree. It is respectfully requested amending the claim to provided appropriate definition of said variable.
Claim 1, line 3, recites “N* symbols”. The variable N*, a quantity which is assumed to vary in value, is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree. It is respectfully requested amending the claim to provided appropriate definition of said variable.
Claim 1, line 6, recites “L processing blocks”. The variable “L”, a quantity which is assumed to vary in value, is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree. It is respectfully requested amending the claim to provided appropriate definition of said variable.
Claim 10, lines 1-2, recites “N symbols”. The variable “N”, a quantity which is assumed to vary in value, is not defined by the claim, nor does the specification provide a standard for 
Claim 10, line 3, recites “N* symbols”. The variable N*, a quantity which is assumed to vary in value, is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree. It is respectfully requested amending the claim to provided appropriate definition of said variable.
Claim 10, line 5-6, recites “L processing blocks”. The variable “L”, a quantity which is assumed to vary in value, is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree. It is respectfully requested amending the claim to provided appropriate definition of said variable.

Abstract Objection
The Abstract of the Disclosure filed on 07/30/2020 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it appears a copy of one of the claims. The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

. 	Drawings Objections
The drawing(s) filed 07/30/2020 are objected to under 37 CFR 1.83(a), because the drawings include defective images and/or faded texts and/or unreadable letters (e.g. Fig. 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-18 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US20150256363 issued to Shvydun et al. et al. (“Shvydun”) and US9699007 issued to Huong Ho (“Ho”)

Ho’s, invention relates to a circuits, devices, & methods for decision feedback equalization describes decision feedback circuit which include a plurality of decision feedback equalizer (DFE) branches, each DFE branch including: a pre-computation stage for generating a set of tap-adjusted inputs, each tap-adjusted input corresponding to a possible value of a previous output for the same DFE branch; and a decision feedback stage including a multiplexer circuit for selecting at least one output from the set of tap-adjusted inputs based on tap adjusted inputs from other DFE branches. For at least a first DFE branch of the plurality of DFE branches, at least one selection line for the multiplexer circuit in the decision feedback stage of at least the first DFE branch of the plurality of DFE branches is an intermediate value from a multiplexer circuit for a second DFE branch of the plurality of DFE branches (see for example, Ho: Figs 3-6, Col. 1, lines 330-65, Col. 2, 10-20, Col. 6, lines 10-40).
However, subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations:  A Decision Feedback Equalizer (DFE) for filtering N symbols, the DFE comprising: multiple processing blocks, each processing block 5comprising a respective number N' smaller than N of lookahead modules, wherein the processing blocks are arranged in groups of L processing blocks, and wherein each processing block in a group is configured to: receive (i) N' symbols selected for the group 10from among the N symbols, and (ii) a predefined speculative value of a DFE output; produce, based on the N' symbols and on the predefined speculative value, N' respective lookahead values, wherein N'-1 of the N' lookahead values are 15used in a chained calculation that meets a timing constraint that is not met by the chained calculation performed on N lookahead values; and selection logic, configured to select one of the L lookahead values in each group of the L processing blocks 20for each of the N' symbols, and to output N selected lookahead values in parallel.as recited in independent claim 1, and somehow similarly recited in independent claim 10 and their respective dependent claims. 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: 
K. K. Parhi, "Pipelining in algorithms with quantizer loops," in IEEE Transactions on Circuits and Systems, vol. 38, no. 7, pp. 745-754, July 1991, doi: 10.1109/31.135746. (Year: 1991)
C. -K. Ng, Y. -C. Lin, W. -C. Liu, C. -F. Wu and S. -J. Jou, "A 40Gb/s All-Digital Adaptive Noise-Suppression Feed-Forward Filter and Adaptive Decision Feedback Equalizer with 40 parallelisms for 2-PAM Systems," 2018 IEEE International Symposium on Circuits and Systems (ISCAS), 2018, pp. 1-4, doi: 10.1109/ISCAS.20.
US9692618 titled “Pipeline multiplexer loop architecture for decision feedback equalizer circuits”

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632